United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3791
                         ___________________________

                               Robert Lane Couch, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: November 6, 2017
                            Filed: November 9, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Robert Lane Couch, Jr. appeals the district court’s1 order affirming the denial
of supplemental security insurance benefits. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
       Based on de novo review of the record as a whole, this court agrees that
substantial evidence supports the denial of benefits. See Igo v. Colvin, 839 F.3d 724,
728 (8th Cir. 2016). The ALJ was not required to give controlling weight to the
opinions of treating physicians insofar as those opinions were inconsistent with their
findings or with the medical record, or where other medical opinions were supported
by better or more thorough medical evidence. See Grable v. Colvin, 770 F.3d 1196,
1201 (8th Cir. 2014); Perkins v. Astrue, 648 F.3d 892, 897-99 (8th Cir. 2011);
Davidson v. Astrue, 578 F.3d 838, 843 (8th Cir. 2009). To the extent Couch’s pro se
brief challenges the ALJ’s credibility determination, that determination is entitled to
deference because it was supported by good reasons and substantial evidence. See
Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016).

      The judgment is affirmed.
                     ______________________________




                                         -2-